Citation Nr: 0304047	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disability.

2.  Entitlement to service connection for back disability to 
include degenerative disc disease of the lumbar spine.

3.  Evaluation of incomplete paralysis of the sciatic nerve, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1986.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for sciatic nerve injury in August 
1995.  The veteran appealed that decision, and a hearing was 
held at the RO in April 1997.  In March 1998, the RO granted 
service connection and assigned a 10 percent rating for 
incomplete paralysis of the sciatic nerve, and the veteran 
appealed the 10 percent rating.  In April 1999, the RO denied 
service connection for low back disability including 
degenerative disc disease of the lumbar spine, and the 
veteran appealed that decision.  In March 2001, the Board of 
Veterans' Appeals (Board) remanded to the RO the issues of 
the appropriate evaluation for incomplete paralysis of the 
sciatic nerve and service connection for back disability, to 
include degenerative disc disease of the lumbar spine.  The 
Board in March 2001 rendered a final decision on the matter 
of entitlement to a compensable evaluation for post-surgical 
right inguinal hernia which had been appealed by the veteran 
after the RO's April 1999 rating decision service-connecting 
it and assigning it a noncompensable rating.

The RO first denied service connection for thoracic spine 
disability in June 2002 and the veteran has since perfected 
an appeal of that decision.  The appeals for all three issues 
have been merged.


FINDINGS OF FACT

1.  T11 and 12 thoracic spine fractures clearly and 
unmistakably existed prior to service, and they did not 
undergo an in-service increase in their severity.  

2.  T8 through T10 compression deformities were first shown 
in December 1999 and are unrelated to any incident of service 
origin.  

3.  Lumbar spine disability, including arthritis, was first 
shown in or after May 1995 and is unrelated to any incident 
of service origin.

4.  No more than mild incomplete paralysis of the sciatic 
nerve is shown.  

5.  The service-connected incomplete paralysis of the sciatic 
nerve does not present an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  T11 and 12 thoracic spine fractures clearly and 
unmistakably existed prior to service and were not aggravated 
by service; T8 through T10 compression deformities were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2002).

2.  Low back disability, including arthritis and degenerative 
disc disease of the lumbar spine, was not incurred or 
aggravated in service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).

3.  The criteria for a disability rating in excess of 10 
percent for incomplete paralysis of the sciatic nerve have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA, its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West. 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties in VA's April 1996 rating decision, 
the October 1997 supplemental statement of the case, the 
April 1999 rating decision, the June 1999 statement of the 
case which contained the provisions of 38 C.F.R. § 3.159, a 
September 1999 letter to the veteran asking him to furnish 
evidence, a September 1999 letter to Kaiser Permanente 
requesting medical evidence, the February 2000 supplemental 
statements of the case, the June 2000 supplemental statement 
of the case, a November 2000 letter to the veteran advising 
him he could submit additional evidence, the Board's March 
2001 remand, the August 2001 supplemental statement of the 
case, VA's August 2001 letter to veteran outlining his and 
VA's responsibilities, the RO's June 2002 rating decision and 
July 2002 letter to veteran, the June 2002 supplemental 
statement of the case mailed to him in July 2002, the 
September 2002 RO letter to veteran, the October 2002 
statement of the case which contained the provisions of 
38 C.F.R. § 3.159 as amended pursuant to the VCAA, the August 
2001 supplemental statement of the case, and/or other 
correspondence.

The Board concludes that the discussions in those documents 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Available service medical records were requested in 
August 1989 and forwarded to the RO in September 1989.  A 
number of VA and fee-basis examination reports and VA and 
private medical records have been obtained.  Reasonable 
attempts were made to obtain identified relevant evidence.  

The veteran indicated in August 2001 that he was satisfied 
with the evidentiary development and VCAA notification duties 
and that he was waiving his rights under the VCAA regarding 
further case development and notice.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), and 
the duty to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R., VA's development and adjudication of 
the veteran's claim was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no 
further action is necessary.  VA's duties have been 
fulfilled.

Factual background

August 1971 pre-service service department medical records 
from an Air Force hospital show treatment of the veteran 
after an automobile accident.  Clinical evaluation revealed a 
tender lumbodorsal spine, and X-rays revealed compression 
fractures of T11 and 12.  A chest X-ray revealed no 
significant abnormalities.

A February 1977 service medical record shows complaints of 
sharp back pain for 4-5 days.  The veteran stated that it 
felt like popping when he would stand.  The impression was 
left paravertebral muscle strain with radiculopathy.  

A November 1980 service medical record indicates that the 
veteran reported being involved in an aircraft incident.  He 
stated that he had engine failure and landed in a field.  It 
was a smooth landing with some damage to the aircraft.  He 
stated that he sustained no injuries during the landing.  
Clinically, he was within normal limits.

The veteran's spine was normal clinically on service 
separation examination in March 1986.

On service separation examination in August 1986, the veteran 
denied having or having had recurrent back pain and his spine 
was normal clinically.  

At the time of an October 1987 private evaluation, the 
veteran reported that he was a forester.  No back complaints 
were reported; however, knee complaints were reported.  

In May 1989, the veteran filed a claim for service connection 
for a bilateral knee disability only.  No back disability 
claim was filed.

A June 1989 VA outpatient treatment report indicates that the 
veteran expressed thoughts about the possibility of 
"buffaloeing" an Minnesota Multiphasic Personality 
Inventory (MMPI) and that he was wondering how easy it was.  

On VA examination in June 1989, the veteran reported that he 
was an appliance repairman.  No complaints or diagnoses of 
back disorders were reported, and clinically, his 
extremities' reflexes were normal.

On VA examination in March 1991, no complaints or diagnoses 
of a back disorder were reported, and the veteran's gait was 
clinically normal.  

On private evaluation in July 1991, no back complaints or 
diagnoses were reported, and clinically the veteran's back 
was nontender and it had a good range of motion.  

On VA examination in December 1992, no complaints or 
diagnosis of a back disorder was reported.

In February 1995, the veteran claimed service connection for 
'nerves' indicating that his sciatic nerve was either cut or 
injured during a right inguinal hernia operation in 1979.  He 
stated that the pain had spread to his lower left quadrant of 
his back about his hip area, and that the pain seemed to be 
in the area where a spinal block had occurred during the 
surgical procedure.  He further stated that two attempts to 
perform a spinal block failed, and that for a long time 
afterward, he felt pain in the area of the spinal block.  

On VA examination May 1995, the veteran stated that for the 
last four years, in addition to having left leg numbness, he 
had had some lumbar spine back pain with occasional pain to 
the buttock.  Clinically, his extension was limited to 20 
degrees and lateral flexion to the right and left were 
limited to 40 and 35 degrees, respectively.  Left straight 
leg raising gave him some pain in the left lumbar spine area.  
The impression was probable chronic lumbar disc disease.  

In an October 1995 VA Form 9 statement, the veteran stated 
that he was clipped very hard from behind while playing 
football in 1975.  After the 1979 right inguinal hernia 
operation, his left leg ached and he experienced pain during 
sexual intercourse.  (A February 1982 service medical record 
shows an enlarged prostate.)  He stated that the 1980 
aircraft crash was another causative factor.  He stated that 
he complained of a restless left leg during the many medical 
visits that followed through the end of his tour of service 
ending in November 1986.

During the hearing which was held at the RO in April 1997, 
the veteran testified that when he got clipped in 1974, he 
did not get it treated because too many people were in line, 
and that he started taking aspirin and getting deep heat 
rubs.  Afterwards, he urinated blood.  (A February 1975 
service medical record shows a possible bladder infection as 
opposed to a back problem.)  He testified that he got fouled 
while playing basketball in 1975 or early 1976, and that in 
1980, he had a gear up landing in a farmer's field.  He 
stated that he had reported no problems because he was 
"stupid".

On VA fee-basis examination May 1999, after evaluation of 
history supplied by the veteran, and a clinical examination, 
the examiner diagnosed left L5 radiculopathy.  The examiner 
indicated that at this point in time, it was impossible to 
tell exactly what the cause of the L5 nerve root injury was.  
The examiner noted that a football injury in 1975 could 
certainly have injured the nerve root.  He stated that nerve 
root injuries were a rare complication of spinal anesthetic; 
and finally, the veteran was involved in a wheel up landing 
in a field in 1980, which also might have been at least 
partly to blame.  Strength was normal in the lower 
extremities.  Deep tendon reflexes were 2+ at the knees and 
ankles.  Sensory examination revealed a clear area of 
hypesthesia on the lateral aspect of the left lower leg, in 
an L5 distribution.  The examiner stated that the veteran had 
an L5 nerve root injury.  He noted there was no associated 
muscle atrophy.  The nerve damage was reported as mild, as 
there was no weakness of the L5-innervated muscles.  He 
opined that there was no paralysis associated with this nerve 
root problem, but instead, only pain and numbness.

On VA spine examination in December 1999, the May 1999 
examination report was reviewed, as was the veteran's history 
of having a wheels-up landing in a farmer's field while on 
active duty.  The veteran reported a history of being told he 
had fractures of the spine, but he did not know at what 
levels.  The diagnosis was degenerative disc disease of the 
lumbar spine with left lower extremity radiculopathy 
consistent with an L5 radiculopathy.  The examiner noted that 
airplane crashes were a frequent cause of compression 
fractures of the spine, and that compression fractures could 
lead to degenerative disc disease.  If the veteran had any 
pre-existing back condition, the incidents in the military 
including the sporting injuries and the aircraft crash could 
have exacerbated those as well, including going on to 
degenerative disc.  After reviewing X-ray reports, it was 
noted that the veteran had multiple compression deformities 
in the thoracic spine and that the lumbar spine was normal.  
Nerve conduction studies were normal.  The diagnosis was 
revised to multiple old-appearing mild compression 
deformities between T8 and T12.  It was the examiner's 
opinion that they were as likely as not due to his crash 
landing an aircraft.  They were frequently seen after hard 
landings.  

On VA peripheral nerves examination in December 1999, the 
examiner noted that the veteran stated that after his 1979 
right inguinal hernia repair, wherein he was given spinal 
anesthesia, he had pain into his lower back, and that it 
continued to this day.  The examiner carefully recorded each 
set of the veteran's complaints following in-service events.  
In reference to the veteran's assertion of always having leg 
numbness, the nerve examiner reviewed his military records 
and his records since the military, and could find no 
documentation of this.  The examiner could also find no 
documentation of symptoms ever involving the left lower 
extremity.  The examiner indicated that it was conceivable 
that the veteran had a mild L5 radiculopathy, explaining the 
calf and foot numbness.  The veteran also complained of a 
separate, isolated back pain, which the examiner stated may 
indeed have been an exacerbation of a preexisting back 
condition from his motor vehicle accident in 1971.  The back 
pain appeared to have been exacerbated at different times, 
particularly with a job the veteran had in 1991.  The 
examiner did not draw a connection between that isolated low 
back pain and the veteran's radicular symptoms, since they 
appeared to be temporally distinct.  However, it was possible 
that a radiculopathy causing left leg symptoms could also be 
contributing to his low back pain, but it was not the sole 
etiology.

In a February 2000 letter to the RO, the veteran first 
alluded to an in-service aggravation of his pre-service 
thoracic spine fractures.

On VA spine examination in December 2001, the veteran 
reported that one year after the military, he was still 
having pain in his back and knees, and that these symptoms 
had continued.  The spine examiner stated that the veteran 
definitely had a back problem before the military and that 80 
percent of the present difficulty represents a worsening that 
occurred in the military.  

On VA fee-basis neurology evaluation in December 2001, the 
veteran reported that following three attempts at spinal 
epidural injection for a right inguinal hernia repair in 
November 1979, he had an uncomfortable numbness on the back 
of his left buttocks, left thigh, and left calf, and into the 
sole of his left foot.  He stated that in November 1980 he 
crashed in an airplane without landing gear and subsequently 
had more difficulty with numbness down his left leg.  The 
examiner entered an impression of possible left lumbosacral 
radiculopathy, by history only, possibly secondary to spinal 
epidural block in 1979.  

A January 2002 VA CT scan report of the lumbar spine 
indicates that the lumbar spine had no clinically significant 
abnormality.  There were very mild changes of facet 
hypertrophy at L4-5 and L5-S1, the spinal canal was very 
generous, and there were no compressive abnormalities.  

In May 2002, the VA spine examiner who examined the veteran 
in December 2001 stated that facet arthritis was present at 
the time of the January 2002 lumbar spine CT scan and was 
probably shown in the X-rays of December 1999.  The examiner 
diagnosed history of fracture in the lower thoracic area 
before military, with some symptoms off and on, diagnosed as 
chronic muscular strain superimposed on instability secondary 
to post-traumatic deformity from fracture.  The examiner 
indicated that his December 2001 statement that there had to 
have been some aggravation in the military was totally based 
on history.  However, he stated he still felt that there had 
been some worsening of both the thoracic and the lumbar spine 
in the military.  He added that his reasoning that the 
thoracic spine became worse in the service was based on 
history alone.  The veteran had stated that he had some low 
back pain before the military and that it had worsened in the 
military.  He also indicated that it seemed rather likely 
that there was not much abnormality to be found in the lumbar 
nerve roots or sciatic nerve.  

Service connection 

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  A 
showing of incurrence may be established by affirmatively 
showing inception during service, and each disability must be 
considered on the basis of the places, types, and 
circumstances of service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).

The service incurrence or aggravation of arthritis is 
presumed, in the absence of affirmative evidence to the 
contrary, if it is manifested to a degree of 10 percent 
within 1 year of discharge from a period of active service 
lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Thoracic spine

The August 1971 pre-service air force hospital records 
clearly and unmistakably show that T11 and 12 thoracic spine 
fractures existed prior to service entrance in August 1974.  
The service medical records shows no thoracic injury in 
service.  No additional thoracic spine disability was shown 
on service discharge examination in August 1986.  While the 
veteran claims that his thoracic spine disability was 
aggravated in service due to in-service injury, and while 
there are medical opinions to this effect of record, the 
probative evidence of record shows no service aggravation.  
The medical evidence between service discharge and 1999 shows 
no complaints or problems with the thoracic spine.  

Other thoracic spine disability, at the T8 to T10 level, was 
first shown in December 1999.  

The veteran did not receive treatment for anything which 
physicians in service deemed to be a thoracic spine injury.  
Moreover, in service, he denied having any injury associated 
with his gear up landing in November 1980.  Furthermore, he 
denied having or having had recurrent back pain on separation 
examination in August 1986 and clinically, no thoracic spine 
abnormalities were found.  The information reported by and to 
the service physicians in service is deemed very probative, 
as it was given in a context which assures a high degree of 
accuracy -- contemporaneity, diagnostic and treatment 
necessities, and the ability to observe the veteran first 
hand at the time to corroborate or negate his assertions.

Additionally, while the veteran claimed service connection 
for bilateral knee disability shortly after service, he made 
no such claim of service connection for thoracic spine 
disability.  Also, he had no back complaints on private 
evaluation in October 1987 and he expressed thoughts of 
"buffaloeing" (sic) a VA MMPI in June 1989.  In addition, 
on VA examination in June 1989, he reported no complaints and 
no thoracic spine impairment was shown, and on VA examination 
in June 1989, he had no complaints or diagnosis of a thoracic 
spine disability and clinically, his reflexes in his 
extremities were normal.  Similarly, on VA examination in 
March 1991, his gait was normal and no complaints or 
diagnosis of thoracic spine disability were reported.  The 
veteran's back was examined and found to be nontender and to 
exhibit a good range of motion on private evaluation in July 
1991 and in February 1992, it was nontender and had a full 
range of motion.

The veteran first claimed service connection for a back 
disability in February 1995.  The history he supplied on VA 
examination in May 1995 was of lumbar spine pain for four 
years.  No mention of thoracic spine disability was made.  He 
first alluded to an in-service aggravation of thoracic spine 
fractures in February 2000.  

In light of facts, the preponderance of the evidence is 
against the conclusion that he incurred T8 to T10 compression 
deformities in service, and against the conclusion that he 
aggravated his pre-service T11 and 12 thoracic spine 
fractures in service.  While recent medical evidence 
indicates a possible in-service incurrence or aggravation, it 
relies on recent history supplied by the veteran which is in 
conflict with more probative history and documentation in and 
contemporaneous to service.  Most notably, none of the 
evidence in support of service incurrence or aggravation 
adequately takes into account or disposes of the negative 
evidence during service and after service until December 
1999.  That negative evidence refutes and outweighs the 
evidence of service aggravation.

Moreover, while the veteran has recently indicated that he 
had continuing symptoms in and since service which he did not 
report in service, this assertion is not as probative as the 
information compiled between service and 1999, in diagnostic, 
treatment, service separation, and VA claims contexts.  For 
instance, there is no good explanation for why the veteran 
did not report recurrent back pain on service separation 
examination in August 1986 and for why it was not found, and 
no probative explanation for why he did not claim it when he 
claimed his knees in May 1989.  The motive to retain flying 
status was not present then.  The veteran also provides no 
probative explanation for why there is no historical, 
plaintive, or clinical evidence of service aggravation of 
thoracic spine fractures in the private and VA examination 
and treatment reports dating between service discharge in 
November 1986 and 1992.  Given his knee claims, the silence 
of these records is probative evidence that the veteran's 
pre-service thoracic spine fractures were not aggravated in 
service and that he did not incur T8 through T10 compression 
deformities in service.  One would expect that if they had 
been incurred or aggravated in service, documentation of this 
would have occurred much earlier than December 1999 given the 
context of prior claims and assertions of continuity of 
symptomatology.

To the extent that the February 1977 service medical record 
may be showing thoracic spine left paravertebral muscle 
strain with radiculopathy, the evidence of record reflects 
that this was acute and transitory in nature and resolved 
completely without chronic residuals.  No thoracic spine 
complaints, injury, disease, or disability probative of 
service aggravation were reported subsequently in service 
including on service separation examination in August 1986, 
or for many years after service.

Insofar as the evidence including the December 1999 VA spine 
examination report indicates that the veteran has T8, 9, and 
10 compression deformities which as likely as not are due to 
his crash landing in an aircraft, the preponderance of the 
evidence of record refutes this.  While in service, the 
veteran denied a thoracic spine injury after his landing in 
November 1980, he had no treatment in service showing a 
report or diagnosis of a thoracic spine disorder, he denied 
having or having had recurrent back pain on service 
separation examination in August 1986, and he filed claims 
for service connection for knee disabilities but not a 
thoracic spine disability shortly after service, and T8, 9, 
and 10 compression deformities were not shown until December 
1999.  In the context of the evidence of record, including 
the prior claims for knee disabilities in May 1989, the lack 
of notation of injury in the service medical records, and the 
silence of the medical and lay evidence between service 
discharge and December 1999, it is clear that there is no 
service relationship.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert; Alemany.  In light of the above, the claim must be 
denied.  

Back disability to include degenerative disc disease of the 
lumbar spine

A service medical record documents an instance of left 
paravertebral muscle strain with radiculopathy in February 
1977.  The veteran denied having or having had recurrent back 
pain on service separation examination in August 1986.  He 
claimed service connection for knee disabilities but not back 
disability in May 1989.  VA examinations were conducted in 
June 1989, March 1991, and December 1992, and private and VA 
treatment was received in October 1987, June 1989, March and 
July 1991, all without there being mention of history, 
complaints, clinical findings, or diagnoses of a low back 
disability.  

Then, in February 1995, the veteran stated that pain had 
"spread" to his left lower quadrant of his back from his 
sciatic nerve injury.  In May 1995, he dated the onset of 
this spreading of his pain to sometime in the last four 
years.  In other words, he essentially stated that he started 
to have low back pain in the last four years, which would 
place the onset in 1991-approximately six years following 
his discharge from service.  

Later, he started claiming that he had had low back pain 
chronically during and following service.  However, the 
probative evidence of record shows that this is not the case.  
While in service, he denied back injury and recurrent back 
pain in service.  Moreover, he was normal clinically on 
service separation examination in August 1986.  Additionally, 
he filed claims for service connection for knee disabilities 
in May 1989 and had VA and private examinations and treatment 
between 1987 and 1992, the records of which are conspicuously 
absent for reference to continuing low back complaints, 
injury, and/or disease.  Silence, when otherwise speaking, is 
negative evidence.

Chronic low back injury or disease, to include degenerative 
disc disease and arthritis, was first clinically documented 
in or after May 1995, which was more than eight years after 
service discharge.

The Board notes that there is evidence of record tending to 
relate a current low back disability to service.  However, 
that evidence is outweighed by evidence refuting it, 
including that indicated immediately above.  The veteran has 
provided conflicting information as to what happened in 
service and whether symptoms continued since service.  The 
information relied upon by examiners to conclude that there 
were in-service injuries and chronic diseases and/or injuries 
therefrom is outweighed by evidence refuting it.  The service 
medical records, the August 1986 service separation 
examination reports, the May 1989 knee claim, and the private 
and VA examination and treatment reports through December 
1992 impeach the history recently supplied by the veteran.  
To the extent the medical opinions rely on that history in 
rendering their opinions concerning service incurrence, they 
are negated.  To the extent that the medical opinions 
indicate essentially that given service experiences, the 
veteran's low back disability was incurred in service, those 
opinions are also outweighed by more probative evidence to 
the contrary.  

The veteran states that he injured his back in service and 
did not report it but self treated it.  However, he has 
provided no probative evidence as to why he did not report it 
on service separation examination in August 1986, why he did 
not claim it when he filed for his knees in May 1989, why low 
back disability was not shown until May 1995, and why he said 
in May 1995 that he had only had low back pain for the last 
four years.

The preponderance of the evidence of record shows that the 
left paravertebral muscle strain with radiculopathy, which he 
had in February 1977, was acute and transitory in nature and 
resolved completely without chronic residuals, and that the 
veteran's current low back disability did not have its onset 
in service and is unrelated to any incident of service 
origin, including his right inguinal hernia operation in 
August 1979 and his aircraft incident in November 1980.  
Regarding lumbar spine arthritis in particular, the evidence 
shows that it was not manifested to a degree of 10 percent 
within one year of service discharge.  It was first 
manifested on CT scan in January 2002.  Accordingly, its 
service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1132, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert; Alemany.

Evaluation of incomplete paralysis of the sciatic nerve

Service connection was granted for incomplete paralysis of 
the sciatic nerve in March 1998, with a 10 percent rating 
assigned effective from March 6, 1995.  Service connection 
was granted after incomplete paralysis of the sciatic nerve 
had been attributed to failed spinal anesthesia.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

The veteran is currently rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, which provides for a 10 percent rating 
for mild incomplete paralysis of the sciatic nerve, a 20 
percent rating for moderate incomplete paralysis of the 
sciatic nerve, a 40 percent rating for moderately severe 
incomplete paralysis of the sciatic nerve, and a 60 percent 
rating for incomplete paralysis of the sciatic nerve which is 
severe, with marked muscular atrophy.  An 80 percent rating 
is warranted for complete paralysis of the sciatic nerve; the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, flexion of the knee is weakened or 
(very rarely) lost.  The veteran has a 10 percent rating 
assigned by the RO.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

The preponderance of the evidence is against the claim for a 
higher rating for incomplete paralysis of the sciatic nerve 
for the following reasons and bases.  

The evidence reported above is noted and for consideration.

A VA physician August 1995 indicated that there was every 
chance that an attempted and failed spinal anesthesia during 
spinal anesthesia induction for the right inguinal 
herniorrhaphy in service could have caused sciatic nerve 
problems.  He stated that there was no evidence of a 
severance of the sciatic nerve.  However, partial 
infiltration into the spinal cord verses the epidural area 
could reasonably cause some neuralgia.

The fee-basis examiner who examined the veteran in May 1999 
noted that the veteran felt that his current left leg 
symptoms were due to an in-service spinal anesthesia attempt.  
He stated that the pain seemed to radiate from the left 
buttock and hip area and low back, down the entire left leg.  
He said that it was not really a pain, it was just an aching, 
uncomfortable sensation that get so unpleasant that he can 
not sleep at times.  He reported that it was there to some 
extent all the time, but that it was made worse with activity 
and after sitting for long periods of time.  

Clinically, the veteran's lumbar spine was non-tender.  There 
was some mild to moderate tenderness in the sacroiliac joint 
area bilaterally.  Flexion of the lumbar spine to about 40 
degrees produced pain in the left leg.  Straight leg raising 
was positive on the left at about 30 degrees.  Strength was 
normal throughout the lower extremities.  Deep tendon 
reflexes were 2+ at the knees and ankles.  Sensory 
examination revealed a clear area of hypesthesia on the 
lateral aspect of the left lower leg, in an L5 distribution.  
The diagnosis was left L5 radiculopathy.  It was noted that 
this was frequently referred to as sciatica.  

The examiner stated that there was no associated muscle 
injury in the veteran's case, and that the nerve damage was 
mild, as there was no weakness of L5-innervated muscles.  
"There is no paralysis associated with this nerve root 
problem, only pain and numbness."  

The December 1999 VA peripheral nerves examination confirmed 
some sensory loss and the assessment was that it was 
conceivable that he had a mild L5 radiculopathy explaining 
calf and foot numbness.  It indicated that motor examination 
revealed normal strength in all extremities, including 
detailed strength testing of the left lower extremity.  Tone 
and reflexes were normal and symmetrical.  Coordination and 
gait were reported as normal.  The severity of his discomfort 
was characterized as minimal, as he characterized it as 
discomfort and stated that it was primarily an irritation to 
him and he did not use the word 'pain'.  The VA spine 
examination in December 2001 revealed normal reflexes at the 
knees and ankles, and the extensor muscles were satisfactory 
at the lower legs and feet.  No weakness was detectable even 
though it was noted that there apparently had been weakness 
of these muscles on the left.  Tibialis anterior and extensor 
hallucis longus muscles were "okay" and equal.  Calf 
circumferences were equal.  Sensation was decreased medially 
at the left lower leg.  His muscle conditioning was average 
and there was no limping.  He could rise on heels.  Rising on 
the left heel was done only fairly well, with complaints of 
weakness and pain.  Reflexes were normal at the knees and 
ankles.  Extensor muscles were satisfactory at the lower legs 
and feet.  Specific testing in the tibialis anterior and 
extensor hallucis longus was okay and equal.  Sensation was 
decreased medially at the left lower leg.  Calf circumference 
was equal.

On VA neurology examination in December 2001, the veteran's 
posture appeared normal, his straight away gait and tandem 
gait were normal, he was able to walk on his toes and heels 
equally well, there was no apparent imbalance on turns, and 
Romberg was normal.  His muscle strength throughout the legs 
bilaterally appeared normal.  There was normal tone and bulk 
and no apparent fasciculations.  Knee and ankle jerks were 
all intact and symmetric, and there was no Babinski sign 
present.  Straight leg raising on the left was to 45 degrees 
with complaints of pain in the left knee cap and left lower 
back without radicular elements.  The neurologist diagnosed 
possible left lumbosacral radiculopathy based entirely on 
history and complaints.  Physical findings were "essentially 
lacking" on examination.  

The Board notes that the physical examination at the time of 
the VA spine examination in December 1999 revealed findings 
which are not replicated or approximated elsewhere -- those 
motor tests revealed the quadriceps and anterior tibia groups 
to be 3/5 on the left compared to 5/5 on the right.  
Dorsiflexion and plantar flexion of the first toe on the left 
was 3/5 compared to 5/5 on the right.  Interestingly, the 
veteran's gait indicated a mild limp on the right.  
Additionally, the veteran refused to have an electromyogram 
after his nerve conduction studies were normal.  Furthermore, 
the supposed weakness which was present on VA spine 
examination in December 1999 was not present just a few days 
later on VA neurology examination in December 1999.  
Additionally, while the veteran has repeatedly complained of 
pain and while he indicated in February 1995 that his nerve 
discomfort limits his bending and lifting motions, and while 
he complained on VA examination in December 1999 that he 
experiences incoordination and tends to catch his foot on 
things and has increased muscle fatigue in the left leg 
during flare-ups, the most objective pieces of evidence are 
the clinical findings which indicate that, at least on most 
occasions, the veteran's muscles and gait are normal and the 
involvement is wholly sensory and mild at most.  The findings 
are not sufficient to warrant a finding of more than mild 
incomplete paralysis of the sciatic nerve.

The evidence shows that at least for the great majority of 
the time, no more than mild incomplete paralysis of the 
sciatic nerve is present.

In a VA Form 9, the veteran stated that he wants 10 percent 
under 38 C.F.R. § 4.59 (2002).  Similarly, in February 2001, 
the representative asserted that the disability  is more than 
10 percent disabling in light of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  However, under the facts, no more than a 10 percent 
rating is warranted.  At most mild incomplete paralysis with 
sensory findings is all that is present.

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code other than 8520 under which the veteran 
is more appropriately rated.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The RO considered the matter of an extraschedular evaluation 
in its June 1999 statement of the case.  It determined that 
the case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards..  

38 C.F.R. § 3.321(b)(1) provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The veteran 
stated in February 1995 that his nerve damage problem affects 
his work performance.  He characterized himself as 
"deskbound" at his current job, yet he admitted to getting 
up and moving about due to the discomfort it caused.  
Apparently to this extent his workplace is accommodating of 
his disability and as such marked interference with 
employment is not present.  The veteran stated in his August 
1999 VA Form 9 that he is able to take his shoes off at work 
when his foot feels hot, painful, or discomfort.  Thus, 
again, marked interference with employment is not shown.

The Board notes that there has been no time lost from work 
reported and that there have been no hospitalizations due to 
incomplete paralysis of the sciatic nerve.  Neither marked 
interference with employment nor frequent periods of 
hospitalization is shown.  An extraschedular rating is not 
warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert; Alemany.




ORDER

Entitlement to service connection for thoracic spine 
disability is denied.

Entitlement to service connection for back disability to 
include degenerative disc disease of the lumbar spine is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
incomplete paralysis of the sciatic nerve is denied.  




		
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



